217 F.3d 529 (7th Cir. 2000)
Cynthia Williams,    Plaintiff-Appellant,v.Lindsey Heavener, et al.,    Defendants-Appellees.
No. 99-1575
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 10, 1999Decided June 28,  2000

Appeal from the United States District Court   for the Northern District of Illinois, Eastern  Division.  No. 97 C 0890--David H. Coar, Judge.
Before POSNER, Chief Judge, and ROVNER,  and Diane P. Wood, Circuit Judges.
Diane P. Wood, Circuit Judge.


1
Officer  Cynthia Williams of the Joliet Police  Department was involved in a  confrontation with five of her department  colleagues. The incident quickly led to  her arrest. Back at the station, she was  told to fill out a conduct report and  then released. Four days later, however,  she was arrested again and charged with  obstructing a police officer. Acquitted  of the obstruction charge, she claims  that all of this was malicious and based  on false allegations by her colleagues.  Almost two years later, she sued them and  the City of Joliet, alleging violations  of her constitutional rights. The  district court granted the defendants'  motion for summary judgment and we  affirm.


2
This litigation began with a relatively  routine traffic stop. On August 20, 1994,  as Williams was driving behind a car in  which her two brothers (Barney and  Eugene, Jr.) and nephew (Eugene III) were  riding, Joliet police officer James  Reilly and FBI Agent Michael Skeen pulled  over her brothers' car. The details of  what happened next are somewhat sketchy,  but it appears that Williams herself  stopped to see what the problem was and  told Eugene Jr. and Eugene III not to  interfere with Officer Reilly's  questioning of Barney. At this point,  another Joliet squad car (and four other  officers) arrived on the scene. According  to Williams, one of these officers put  Eugene Jr. in a choke hold. In order to  keep things from escalating further,  Williams tried to keep Eugene III from  interfering with the officers' aggressive  treatment of her brothers. Officer Reilly  then ordered Williams herself arrested.  Eugene Jr. and Eugene III were also  arrested on the charge of obstructing a  peace officer.


3
Williams was taken back to the Joliet  Police Station and "unarrested" by Watch  Commander Lt. George Hernandez. Hernandez  told Williams to prepare an internal memo  detailing what had happened, and  Hernandez informed Williams that she  would be released without charge pending  an investigation by the Department's  internal affairs unit. Pursuant to Joliet  Police Department General Order 13-2,  Hernandez then met with the other five  Joliet officers who were on the scene in  order to determine whether probable cause  existed for the arrest. Apparently  Hernandez thought not, since he decided  not to charge Williams. Instead, he told  the other five officers to prepare memos  similar to the one that Williams was to  write. Four of the five claimed that  Williams had pushed other officers during  the August 20 incident; Williams denied  this and maintained that she did not in  any way interfere with the arrests of her  brother and nephew. Based on the  officers' memos, a warrant for Williams'  arrest was issued on August 24 (again on  the charge of obstructing a peace  officer). On February 9, 1995, Williams  was tried and acquitted in Will County  court. Almost exactly two years later, on  February 7, 1997, she filed this Section  1983 action, which alleges that both the  individual officers on the scene and the  Joliet Police Department as a whole  violated her constitutional rights.


4
Williams' sole theory against the  individual officers is that their false  accusations were part of a  maliciousprosecution that violated her  constitutional rights. Of course, it is  not enough for Williams to show that  malicious prosecution is a constitutional  tort. Because of the qualified immunity  enjoyed by officers performing official  functions, she must show that it was  clearly established at the time of the  defendants' conduct that a prosecution  motivated by malice violated a person's  Fourth Amendment rights. Crawford-El v.  Britton, 523 U.S. 574, 593 (1998);  Harrell v. Cook, 169 F.3d 428, 431 (7th  Cir. 1999).


5
In Mahoney v. Kesery, 976 F.2d 1054,  1062 (7th Cir. 1992), we noted that  "malicious prosecution can be . . . a  step on the road to a constitutional  violation for which redress is available  under section 1983," but we added that  "the standing of malicious prosecution as  a constitutional tort is weak." Id. at  1061. Moreover, the Supreme Court held in  Albright v. Oliver, 510 U.S. 266 (1994),  that malicious prosecution does not  constitute a direct violation of the Due  Process Clause of the Fourteenth  Amendment. With the due process avenue  foreclosed, Williams instead looks to the  Fourth Amendment's prohibition on  unreasonable searches and seizures. She  relies largely on Smart v. Board of  Trustees of the University of Illinois,  34 F.3d 432 (7th Cir. 1994), which said  (in light of Albright) that where  "malicious prosecution or abuse of  process is committed by state actors and  results in the arrest or other seizure of  the defendant, there is an infringement  of liberty, but we now know that the  defendant's only constitutional remedy is  under the Fourth Amendment." Smart, 34  F.3d at 434.


6
The defendants argue that since Smart  was decided on August 29, 1994--a mere  five days after Williams' arrest-- the  status of malicious prosecution as a  constitutional tort actionable under  Section 1983 was not clearly established  when they acted and that they are  therefore entitled to qualified immunity.  Alternatively, they argue that even Smart  itself merely noted that the Fourteenth  Amendment is not a valid basis for a  Section 1983 suit for malicious  prosecution, rather than clearly  establishing that such conduct is  actionable under the Fourth Amendment.


7
We need not resolve what, if anything,  Smart clearly established since the  parties' emphasis on the events before  and on August 24, 1994, misses the point.  August 24 was the day when Williams was  arrested for the second time. To the  extent that she complains about the  officers' conduct prior to and during the  time of her arrest, her complaint amounts  to an allegation of unlawful arrest, not  malicious prosecution. But since the  statute of limitations in this Section  1983 suit is the two-year Illinois  limitations period for personal injury  actions, Northen v. City of Chicago, 126  F.3d 1024, 1026 (7th Cir. 1997), her  unlawful arrest claim would be time-  barred because it was brought after  August 24, 1996. We have said many times  that a Section 1983 plaintiff may not  avoid the limitations period imposed on a  false arrest claim by recharacterizing it  as a malicious prosecution action. Sneed  v. Rybicki, 146 F.3d 478, 481 (7th Cir.  1998); Reed v. City of Chicago, 77 F.3d  1049, 1053 (7th Cir. 1996).


8
As far as the officers go, that leaves  only their allegedly false trial  testimony as a basis for a malicious  prosecution claim. Several of our cases  have suggested that misconduct following  arrest can give rise to a malicious  prosecution claim against police officers  that is distinct from an unlawful arrest  theory. See, e.g., Sneed, 146 F.3d at  481; Reed, 77 F.3d at 1053-54. See also  Washington v. Summerville, 127 F.3d 552,  560-61 (7th Cir. 1997) (Rovner, J.,  concurring in part and dissenting in  part). This, however, is not such a case.  Williams' own brief focuses exclusively  on the unlawful conduct of her police  department colleagues from August 20  through her August 24 arrest. It does not  discuss either the officers' conduct at  the trial or the state of the law in  February 1995. Williams has thus waived  any arguments relating to this alternate  theory. International Union of Operating  Engineers v. Rabine, 161 F.3d 427, 432  (7th Cir. 1998); Ricci v. Village of  Arlington Heights, 116 F.3d 288, 292 (7th  Cir. 1997).


9
Williams also seeks to hold the City of  Joliet liable for the allegedly malicious  prosecution instigated by its police  department. Here, too, the hurdle is  high, since under Monell v. Department of  Social Services of the City of New York,  436 U.S. 658 (1978), municipalities are  not vicariously liable for their  employees' constitutional torts. Instead,  Williams must show that her arrest and  prosecution resulted from a municipal  policy of violating citizens'  constitutional rights. Id. Her first  theory is that Joliet had a policy of not  advising citizens of their rights as  required by Miranda v. Arizona, 384 U.S.  436 (1966). It is unclear precisely how,  if at all, any Miranda violation is  connected to a malicious prosecution in  which no post-arrest statement is  introduced. We need not pursue that  point, however, since Joliet Police  Department General Order 89-10 requires  that subjects of internal investigations  be advised of their rights. Other than  her own case, Williams presents no  evidence of a practice of deviating from  General Order 89-10. Ordinarily, one  incident is not sufficient to establish a  custom that can give rise to Monell  liability. Calusinski v. Kruger, 24 F.3d  931, 936 (7th Cir. 1994). Williams makes  no argument that hers is an extraordinary  case that should prompt us to depart from  this rule, so the district court was  correct to dismiss this claim.


10
Williams' other argument against Joliet  is that the city should be liable for its  failure to train its officers in the  conduct of internal investigations. City  of Canton v. Harris, 489 U.S. 378 (1989),  suggests that a failure to train can  serve as a basis for municipal liability  under Section 1983, but only if that  failure is tantamount to "deliberate  indifference" toward the constitutional  rights of citizens. Harris, 489 U.S. at  388. There is nothing whatsoever in the  record that suggests that the Joliet  Police Department was aware of a  substantial risk that its officers would  undermine one another's constitutional  rights during the course of internal  investigations, so this claim, too, was  properly dismissed.


11
Because Williams' malicious prosecution  arguments on appeal amount to an attempt  to avoid the two-year limitations period  applicable to her Section 1983 claims and  there is no evidence that justifies  imposing liability on the City of Joliet  itself, the judgment of the district  court is Affirmed.